Case 1:19-cr-O0460-KMW Document 23 Filed 09/19/19 Page 1 of 2

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
FOUR TIMES SQUARE

FIRM/AFFILIATE OFFICES

NEW YORK 10036-6522 BOSTON
— CHICAGO
: HOUSTON
TEL: (212) 735-3000 LOS ANGELES
FAX: (212) 735-2000 PALO ALTO
WASHINGTON, O.C.
DIRECT DIAL www.skadden.com WILMINGTON
212-735-2100 BEWING
CAREC T BAX BRUSSELS
917-777-2100 FRANKFURT
EMAIL ADDRESS HONG KONG
Davip.MEISTER@SKAODEN.COM LONDON

Moscow
MUNICH
PARIS.
SAO PAULO
SEOUL
SHANGHAI
SINGAPORE
TOKYO
TORONTO

September 19, 2019
Via ECF

Hon. Kimba M. Wood

United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: United States v. Todd Kozel, 19 Cr. 460 (KMW)
Dear Judge Wood:

As counsel of record for Todd Kozel, we respectfully submit this letter to
report to the Court concerning the status of Mr. Kozel's representation.

As we noted in our letter to the Court dated August 20, 2019, Mr. Kozel will
be retaining new counsel in substitution for Skadden. Based on that letter, the Court
adjourned its original August 22, 2019 deadline — by which Mr. Kozel was to
inform the Court in writing of any pretrial motions he intends to make — and
granted a 30-day extension, to September 23, 2019, to allow sufficient time for
substitution of counsel.

Mr. Kozel has not yet retained new counsel, though we are informed that he
is in the process of retaining Kendall Coffey of Coffey Burlington. Accordingly, we
request, on Mr. Kozel's behalf, an additional 30-day extension, to October 23, 2019,
to allow time to finalize substitution of counsel. Mr. Kozel has authorized us to
consent on his behalf to an exclusion of time from September 23 through October 23
for purposes of the Speedy Trial Act computation.
Case 1:19-cr-O0460-KMW Document 23 Filed 09/19/19 Page 2 of 2

Hon. Kimba M. Wood
September 19, 2019
Page 2

We have informed AUSA Louis Pellegrino of this request, and the
Government consents.

Respectfully submitted,

Dovel i Jon

David Meister

Jocelyn E. Strauber

Daniel Merzel

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Four Times Square

New York, NY 10036

(212) 735-2100

Attorneys for Todd Kozel
